Fwd: Project start 885   Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 1 of 10


         Subject: Fwd : Project start 885
         From:                                   @gmail.com>
         Date: 2/8/2021, 10:41 AM
         To:                     .com

         Hi Lindy,
         Here is an email from the         , who are waiting for me and Pat to begin a construction job at
         their house in New Canaan
         This is a 3 week estimated project of large window replacements, but will morph into a longer
         assignment with flooring and painting that has been contemp lated for more than a year
         We have several other projects in the works that have been in the planning stage fo r as much as
         a year, including 2 bathroom projects ready to begin at any time, and a guest house construction
         for w hich the permit application w ill be made next week. With the covid situation sta bilizing, I
         expect that Pat and I will be busy throughout the Spring an d summer
         Thanks for your help

          Patrick

         ---------- Forwarded message ---------
         From: <j              gmail.com>
         Date: Sun, Nov 22, 2020, 13:02
         Subject: RE: Project start 885
         To:                                    @gmail.com>
         Cc: <             @optonline.net>




          Patrick,




          I'm attaching the quote you sent (the date on your quote in the PDF is June 4, 2020) for your
          reference.




          I think yo ur quote below needs some corrections:




          You left out the $1,501.20 for the Marvin window for the Twins' bathroom

          The labor in your June 4th quote is $19,200; you have $22,050 below

          The materials in your June 4th quote is $1,250; you have $1,850 below



1 of3                                                                                               2/8/2021, 12:18 PM
Fwd: Project s tart 885   Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 2 of 10




          Please send an update quote as soon as possible so we can get this started.




          John




          From:                                   @gmail.com>
          Sent: Saturday, November 21, 2020 12:24 PM
          To:                            gmail.com>
          Subject: Project start 885




          -- Hello John,




          I am not finding an email that I sent on June 4th, but do see a quote that I sent in August for
          replacing the windows now in play, plus two other windows not now included

          The labor quote for the windows was $27,550

          Two w indows not now included being the kitchen plus one window in the barn rep resent a labor
          savings of $5500, bringing the total to $22,050




          With the total for the windows being $27,949.38




          The total for the flooring job to be $ 7602




2 of3                                                                                                 2/8/202 1, 12:18 PM
Fwd: Project start 885   Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 3 of 10




         Windows $27,949

         Materials $1850

         Labor $22,050

           Flooring $7602



         Total project $59,441




         As before, I would like to have the payment in 1/3 increments for the labor, and in the case of
         prepaid materials, to have that when requested by the vendor

         In this case, the window cost of $27,949.38 is necessary for the order, and I will look to you for$
         10.497 ( 1/3 of the remainder of$ 31,491) to start when the windows arrive, or whenever we
         begin working



          I hope this includes the information that you need




         Thank you




          Patrick




          McCoy Construction
          General Building Contractor



          - Attachments: - - -- - - - -- - - - - - - -- - -- - - - - - -- - --

             McCoy Construction Twins Windows Quote $39,950 2020-06-04.pdf                          279 KB




3 of3                                                                                               2/8/2021, 12:18 PM
        Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 4 of 10




From:
To:
Subject:         Fwd: mccoy.pdf
Date:            Thursday, June 4, 2020 12:56:57 PM
Attachments:     mccox.Odf


Hi John

Here is the window quote from Rings End
It includes two of the three windows that Mary suggested we replace, the third being the
reverse of the two quotes, and probably the same price
With that consideration, I expect the window order to be something like $19, I 00
To properly install the new windows, we will need a couple of extra helpers, some framing
materials, stucco patch , trim boards, paint, scaffolding, debri s removal, and the regu lar sundry
items of hardware.
Additionally, I expect two days per window (one re mova l and install, plus one for trimming),
and a n add itional two days for finishing the painting and patching, fo r a total of 8 days
Labor $ 19,200
Mate rials $ 1250
Windows $ 19, 100

Tota l job $39,550


Thank you

Patrick



---------- Forwarded message---------
From:                                 @ gmail.com>
Date: Fri , May 29, 2020 at 3:0 I PM
Subject: Fwd: mccoy.pdf
To:                      @gmai l.com>


He re is the estimate for the windows. Make sure it is correct

---------- Fonvarded message ---------
From:                              @ringsend.com>
Date: Fri, May 29, 2020, 7:29AM
Subject: mccoy.pdf
To:



Patrick, pricing for budget purpose only will need more detailed measurements be for order.
      Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 5 of 10




McCoy Construction
General Building Contractor
                                                        Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 6 of 10

 Andersen                                                                       Andersen Windows - Abbreviated Quote Report                                                                    Andersen
                                                                           Project Name: MCCOY CONSTRUCTION
                      Quote #:     2502              Print Date:     05/29/2020                             Quote Date:           05/ 21 /2020         iQ Version:        20.0
 Dealer: Ring's End                                                                                          Customer:
                                                                                                             Billing
                                                                                                             Address:
                                                                                                             Phone:                                                  Fax:
 Sales Rep:           Administrator                                                                          Contact:
 Created By:                                                                                                  Trade ID:                            Promotion Code:
                              Item             Qty                 Item Size (Operation)                                                Location                          Unit Price           Ext. Price

e.
     1 1!$ -2 3 e. 4 e. 5
            ~
                                 0001           2       2' 0 7/8" X 2' 3"-2' 0 7/8" X 2' 3"-2' 0 7/8"   X   2' 3"-2' 0 7/8"   X                                       $          1742.27 $        3484.54
                                                        2' 3"-2' 0 718" X 2' 3" (F-F-F-F-F)

                                 RO Size= 10' 5 5/8" W x 2' 3 5/8" H Unit Size= 10' 5 1/8" W x 2' 3" H

                                 400 Series
                                 Composite Unit, Terratone/Ciear Pine, High Performance Low-E4 Glass, No Grille, Perimeter Extension Jambs 4 9/16" Clear Pine Complete Unit, Factory
                                 (Direct) Applied, Mulling Location: Factory (Direct), Mull Type: Narrow Mull, Mull Priority: Vertical
                                     Perimeter Extension Jambs, Clear Pine, 4 9/16", Factory (Direct) Applied, Complete Unit
VIewed from Exterior

                                  Zone: Northern
                                  Unit U-Factor SHGC ENERGY STAR® Certified

                                  1     0.27         0.33   Yes
                                  2     0.27         0.33   Yes
                                  3     0.27         0.33   Yes
                                  4     0.27         0.33   Yes
                                  5     0.27         0.33   Yes




Quote#:          2502                               Print Date:      05/29/2020                              Page                 1Qt    5                                iQ Version:   20.0
                                                     Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 7 of 10
                              Item          Qty                      Item Size (Operation)                           Location                           Unit Price           Ext. Price



          II 2
                              0002           2        2' 0 7/8" X 3' 4"-PSC 2' 0 7/8" x 3' 4"-2' 0 7/8" x 3'                                        $         1475.71 $         2951 .42
      1                   3                           4" (F-R-F)
l'J       l'J       l'J
                              RO Size= 6' 3 1/2" W x 3' 4 5/8" H Unit Size= 6' 3" W x 3' 4" H

                              400 Series
                              Composite Unit, Terratone/Ciear Pine, High Performance Low-E4 Glass, No Grille, Perimeter Extension Jambs 4 9/16" Clear Pine Complete Unit, Factory
                              (Direct) Applied, Mulling Location: Factory (Direct), Mull Type: Narrow Mull, Mull Priority: Vertical
Viewed from Exterior
                                 Full Insect Screen, Stone
                                 Hardware Pack, PSC, Contemporary Folding - Stone
                                 Perimeter Extension Jambs, Clear Pine, 4 9/16", Factory (Direct) Applied, Complete Unit
                                 EXTENSION JAMB FILLER (not supplied by Andersen)


                               Zone: Northern
                               Unit U-Factor SHGC ENERGY STAR® Certified

                               1     0.27         0.33    Yes
                               2     0.28         0.32    Yes
                               3     0.27         0.33    Yes




                              0003                    6' 3"   X   5' 6 1/2" x P 10.640 (FFF)                                                       $          1819.95 $         1819.95

                              RO Size= 6' 3 1/2" W x 5' 7 1/8" H Unit Size= 6' 3" W x 5' 6 1/2" H
                2             400 Series
                          3   Group Unit, Right Triangle Three Wide Type 2,Terratone/Ciear Pine, High Performance Low-E4 Glass, No Grille, Narrow Mull, Mull Space 3116", Mulling
l'J       l'J       l'J
                              Location: Factory (Direct), Mull Priority: Vertical

                               Zone: Northern
Viewed from Exterior           Unit U-Factor SHGC ENERGY STAR® Certified

                               1     0.27         0.33    Yes
                               2     0.27         0.33    Yes
                               3     0.27         0.33    Yes




Quote #:            2502                          Print Date:         05/29/2020                      Page     201    5                                 iQ Version:   20.0
                                                 Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 8 of 10
                          Item          Oty                      Item Size (Q_peration)                         Location                             Unit Price            Ext. Price


                          0004           1       4' 1 3/4"   X   3' 4" x P 9.648 (FF)                                                            $           940.17 $          940.17

                          RO Size : 4' 2 1/4" W x 3' 4 5/8" H Unit Size= 4' 1 3/4" W x 3' 4" H

                 2        400 Series
l'J         ~             Group Unit, Right Triangle Two Wide Type 2,Terratone/Ciear Pine, High Performance Low-E4 Glass, No Grille, Narrow Mull, Mull Space 3/16", Mulling
                          Location: Factory (Direct), Mull Priority: Vertical

                           Zone: Northern
Viewed from Exterior       Unit U·Factor SHGC ENERGY STAR® Certified

                            1    0.27         0.33   Yes
                            2    0.27         0.33   Yes




                          0006                   6' 3" x 5' 6 1/2" x P 10.640 (FFF)                                                              $         1819.95 $          1819.95

                          RO Size= 6' 3 1/2" W x 5' 7 1/8" H Unit Size= 6' 3" W x 5' 6 1/2" H
                      3
      ! 2                 400 Series
                          Group Unit, Right Triangle Three Wide Type 1,Terratone/Ciear Pine, High Performance Low-E4 Glass, No Grille, Narrow Mull, Mull Space 3/ 16'', Mulling
l'J   loJ       L'l
                          Location: Factory (Direct), Mull Priority: Vertical

                           Zone: Northern
Viewed from Exterior       Unit U-Factor SHGC ENERGY STAR® Certified

                            1    0.27         0.33   Yes
                            2    0.27         0.33   Yes
                            3    0.27         0.33   Yes




Quote #:        2502                         Print Date:          05/29/2020               Page           3Q(    5                                   iQ Version :   20.0
                                                  Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 9 of 10

                         Item            Qty                 Item Size (Oeeration)                             Location                             Unit Price           Ext. Price

                           0007           1       4' 1 1511 6" x 3' 4"   X   P 9.612 (FF)                                                       $          940.25 $          940.25

                           RO Size = 4' 2 7/16" W x 3' 4 5/8" H Unit Size = 4' 1 15/16" W x 3' 4" H


l'J
          L2               400 Series
                           Group Unit, Right Triangle Two Wide Type 1,Terratone/Ciear Pine, High Performance Low-E4 Glass, No Grille, Narrow Mull, Mull Space 3/16", Mulling
                           Location: Factory (Direct), Mull Priority: Vertical

                            Zone: Northern
VIewed from Exterior        Unit U·Factor SHGC ENERGY STAR® Certified

                            1     0.27         0.33   Yes
                            2     0.27         0.33   Yes




                                                                                                                                                      Subtotal                        1
                                                                                                                                                                  $        11,956.28J
                                                                                                       Total Load Factor                       Tax ( 6.350%)
      Customer Signature                                                                                   -   2.839                                              $           759.22
                                                                                                                                                 Grand Total      $        12,715.50


      Dealer Signature
•• All graphics viewed from the exterior
•• Rough opening dimensions are minimums and may need to be Increased to allow for use of building wraps or flashings or sill panning or brackets or fasteners or
other items.




Quote#:      2502                             Print Date:      05/29/2020                   Page         4ot    5                                   iQ Version:   20.0
                                                    Case 1:21-cr-00040-TNM Document 17 Filed 02/12/21 Page 10 of 10
                           Item            Qty                      Item Size (Oeeration)                                                   Location                                        Unit Price                Ext. Price


                     Ask to see if all of the products you purchase can be upgraded to be ENERGY STAR® certified.




~
        This Image indicates that the product selected is certified In the US ENERGY STAR® climate zone that you have selected.
        Data is current as of November 2019. This data may change over time due to ongoing product changes or updated test results or requirements. Ratings for all sizes are specified by NFRC for testing and certification. Ratings
        may vary depending on the use of tempered glass or different grille options or glass for high altitudes etc.


 Nexia is a registered trademark of Ingersoll Rand Inc.
Project Comments:




Quote#:     2502                                Print Date:           05/29/2020                                  Page                5Qt     5                                             iQ Version:        20.0
